Citation Nr: 1738424	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969 and from August 1970 to December 1971.  This included tours of duty in the Republic of Vietnam and Thailand.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing has been associated with the record.  

In September 2014 and January 2016, the Board remanded this claim for further development at the RO.  In September 2016, the Board again remanded the claim as it determined that the peripheral neuropathy claim was intertwined with a claim for entitlement to service connection for diabetes mellitus, which had not yet been adjudicated by the RO.  The diabetes mellitus claim was adjudicated by the RO in a February 2017 decision in which it denied entitlement to service connection based on a lack of current diagnosis of diabetes mellitus.  The Veteran has not filed a notice of disagreement or otherwise indicated an intent to appeal that decision.  The peripheral neuropathy claim has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service record shows active service in the Republic of Vietnam.  

2.  Lower extremity peripheral neuropathy was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's lower extremity peripheral neuropathy was caused by or is otherwise related to his active service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in a January 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the Board remands in September 2014 and January 2016, the claim for entitlement to service connection for diabetes mellitus was adjudicated by the RO, and the Veteran has been provided with a thorough and comprehensive medical evaluation of peripheral neuropathy.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.

II.  Service Connection

Based on a review of the claims folder, the Board finds that the competent evidence of record weighs against the claim for service connection for bilateral lower extremity peripheral neuropathy on a presumptive basis, a direct basis, or as secondary to a service-connected disability.  

Initially, the Board notes that the Veteran's service records show that he served in the Republic of Vietnam, and as such, he is presumed to have been exposed to herbicide agents, including Agent Orange.  See 38 U.S.C. § 1116(f), 38 C.F.R. § 3.307(a).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Peripheral neuropathy (as an organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, potential for service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

VA regulations provide that for service connection to be granted on a presumptive basis, early onset peripheral neuropathy must have manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.309(e).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

The Veteran seeks service connection for peripheral neuropathy.  Treatment records indicate that he is currently diagnosed with peripheral neuropathy of the bilateral lower extremities.  The requirements for Shedden element (1) have been met.  

The Veteran's service treatment records do not show complaints, treatment, or diagnosis of peripheral neuropathy or related symptoms during his period of service.  At both of the Veteran's October 1969 and December 1971 examinations prior to separation from his multiple periods of service, clinical evaluation of the extremities resulted in normal findings.  On the associated Report of Medical History, the Veteran did not indicate problems with his lower extremities.  

Post-service, a physical examination at a VA medical center that review no findings of peripheral neuropathy in February 1993.  Notably, the February 1993 examiner observed that neurological examination showed no neurological abnormality and opined that there were no residuals of exposure to Agent Orange.  

In a September 2006 treatment note, the doctor recorded that the Veteran reported "losing all feeling" in his toes and feet.  

In June 2008, a private treatment provider diagnosed the Veteran with peripheral neuropathy.  

In an October 2010 statement, the Veteran wrote that numbness in his fingers and toes had begun a short time after being back from Vietnam.  

In early 2015, the Veteran reported at a VA treatment appointment that he had peripheral neuropathy issues since service, that he had handled a lot of Agent Orange in Vietnam, but he did not seek treatment for many years.  The Veteran reported being an alcoholic for about ten years after returning from Vietnam.  

A September 2015 VA examination confirmed the previous diagnosis of peripheral neuropathy.  

In a January 2017 VA examination, the VA examiner determined that the Veteran does not have diabetes mellitus.  Subsequently, in February 2017, the RO denied entitlement to service connection for diabetes mellitus based on lack of a current disability.  

The Veteran has never been diagnosed with "early onset" peripheral neuropathy.  There is no indication of symptoms thereof in his service treatment records, nor is there an indication of complaints or diagnosis until many years after his separation from service.  Although the Veteran's exposure to herbicides, including Agent Orange, is presumed, there is no competent evidence that he had peripheral neuropathy within one year of the date of last exposure to herbicides, in order to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  

To the extent that the Veteran claims service connection for peripheral neuropathy as secondary to diabetes mellitus, as mentioned above, a VA examiner has determined as of January 2017 that the Veteran does not have a current diagnosis of diabetes mellitus.  The Veteran has not been service-connected for diabetes mellitus, as such the requirement for evidence of a service-connected disability upon which to base a claim for peripheral neuropathy on a secondary basis is not fulfilled.  

The Veteran testified at the July 2014 hearing that he worked in close contact with Agent Orange on a regular basis during his service in Vietnam.  The Veteran believes the Agent Orange could be responsible for the peripheral neuropathy symptoms during and since service such as tingling in the toes and fingers.  

While the Veteran may believe that his current peripheral neuropathy of the lower extremities is due to exposure to Agent Orange in service or is secondary to a service-connected disability, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological disorders requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his peripheral neuropathy is not competent medical evidence.  

In a September 2015 VA medical examination, the examiner opined that it was not at least as likely as not that the Veteran's peripheral neuropathy was a result of his active service, to include exposure to Agent Orange.  The doctor explained that sufficient evidence exists that early onset peripheral neuropathy can be a result of exposure to Agent Orange, however insufficient evidence exists that delayed onset chronic neuropathy is a possible result of such exposure.  The examiner highlighted that many years passed before the Veteran was diagnosed with peripheral neuropathy and that previous examinations had noted no abnormalities with the Veteran's neurological system.  As there was not sufficient evidence showing the development of peripheral neuropathy within one year of service and no other related in-service treatments for peripheral neuropathy, the examiner opined that it was not at least as likely as not that the Veteran's peripheral neuropathy was related to service.  

In an April 2016 medical opinion, the examiner explained that the Veteran's reports of symptoms, such as tingling feet and toes or feet "going to sleep," reported as occurring since the 1970s, are not unique to peripheral neuropathy and could have also been a result of toxicant-induced neuropathy as a result of chronic alcohol exposure such as the 10 year period of alcohol use reported by the Veteran.  

The Board finds the opinions of the VA examiner in September 2015 and April 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's peripheral neuropathy is due to service, to include his presumed Agent Orange exposure.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's peripheral neuropathy, which was not shown in service or within one year of service discharge, is related to service, including exposure to Agent Orange.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds these opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent that the Veteran has argued a continuity of symptomatology dating to his military service, the Board finds these reports are not credible.  On the contrary, he did not report any neurological complaints during his service separation examination.  Moreover, the findings of the February 1993 examination that the Veteran had no neurological abnormalities weigh against his current reports of ongoing symptoms since service.  

In summary, there is no credible competent evidence of peripheral neuropathy of the lower extremities in service or within one year following discharge from service.  Moreover, the most probative and persuasive evidence is against a finding that the Veteran's current peripheral neuropathy of the lower extremities is related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection for peripheral neuropathy of the lower extremities is denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


